Citation Nr: 0012776	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for a skin 
disorder.

2.  Entitlement to an increased rating for chronic 
bronchitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for pilonidal cyst, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  The veteran's service-connected skin disorder is 
manifested by areas of decreased pigmentation and multiple 
sites of previously removed and red skin cancers of the neck, 
arms, and forearms.

3.  The veteran's service-connected chronic bronchitis is 
manifested by spirometry readings in April 1999 of forced 
vital capacity (FVC) 82 percent of predicted, forced 
expiratory volume in one second (FEV-1) 108 percent of 
predicted, and FEV-1 to FVC ratio of 82; in July 1998, FEV-1 
was 76 percent.

4.  The veteran's service-connected pilonidal cyst disability 
is manifested by complaints of pain, frequent fecal leakage 
with the need to wear pads, increased laxity of the anal 
opening, and lax sphincter.

CONCLUSIONS OF LAW

1.  A disability rating of 10 percent is warranted for the 
service-connected skin disorder.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic 
Code 7899-7806 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for chronic bronchitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.97, 
Diagnostic Code 6600 (1999).

3.  The criteria for an evaluation in excess of 30 percent 
for pilonidal cyst have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7332 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

This appeal stems from a claim filed in April 1997 for 
increased ratings for the veteran's service-connected 
disabilities.  At that time, the veteran's service-connected 
disabilities of chronic bronchitis, pilonidal cyst, and 
generalized dermatitis were evaluated as noncompensably 
disabling.  

VA outpatient treatment records dated in 1996 and 1997 show 
that the veteran was taking several medications.  A records 
dated in May 1996 shows that the veteran was prescribed 
Mesalamine rectal suppositories.

In a letter from Robert M. Weiss, M. D., to Neil Carmena, M. 
D., dated in January 1997, it is noted that the veteran was 
seen initially in June 1996 and had multiple, rough areas on 
his skin.  A physical examination revealed multiple tan 
erythematous scaling papules on sun exposed skin.  The 
impression was that this represented actinic keratoses.  Ten 
areas on the ears and face were frozen with Liquid Nitrogen.  
The veteran was seen again in July 1996 and an additional 12 
areas on the face, nose, upper extremities, and trunk were 
frozen with Liquid Nitrogen.  In August 1996, eight 
additional areas on the left ear, face and upper extremities 
were frozen with Liquid Nitrogen.  In October 1996, another 
12 Actinic Keratoses on the left upper extremity and one area 
on the chest were frozen with Liquid Nitrogen.  Later in 
October 1996, addition areas were seen on the right and left 
upper extremities.  Fourteen areas were frozen with Liquid 
Nitrogen.  He also had a bothersome cyst on the left neck 
which represented a Pilar Inclusion Cyst.  It was noted that 
incision and drainage of the cyst was performed.  

Private treatment records from Dr. Weiss show that the 
veteran was treated on a number of occasions in 1997 for a 
skin disorder.  In April 1997, it was noted that the veteran 
had a pilar inclusion cyst on the left side of his neck.  The 
veteran also had new growths on his left arm.  Pathology 
revealed features suggesting keratoacanthoma type squamous 
cell carcinoma.  The skin cancer was surgically removed.  In 
May 1997, the veteran was diagnosed with irritated keratosis 
of the left neck, which was excised.

A VA dermatology examination in June 1997 showed multiple 
areas of decreased pigmentation approximately three to five 
centimeters in diameter.  There were multiple sites of 
previously removed and red skin cancers of the neck, arms, 
and forearms.  No color photographs were available.  The 
diagnosis was squamous cell carcinoma multiple areas, skin of 
neck, arms and forearms due to sunlight exposure while in the 
United States Army.

A VA examination for non-Tuberculosis diseases and injuries 
in June 1997 showed that examination of the veteran's chest 
revealed a slight increase in the AP diameter with some 
decreased in the lung bases bilaterally posteriorly.  There 
was an increased respiratory expiratory phase to 
auscultation.  There were no rhonchi, wheezes or rubs 
audible.  It was clear to percussion.  Pulmonary function 
testing showed FVC 92 percent predicted, FEV1 119 percent 
predicted, FEV1/FVC 125 percent predicted, diffusion capacity 
of carbon monoxide (DLCO) 136 percent predicted and DLCO/VA 
110 percent predicted.  It was noted that the veteran had a 
normal spirometry, normal lung volumes and normal DLCO/VA.

In rating decision of November 1997, the RO continued the 
noncompensable ratings for chronic bronchitis, pilonidal 
cyst, and generalized dermatitis.  

Private treatment records from Dr. Carmena dated July through 
August 1998 show that the veteran had bronchitis.  An entry 
dated July 29, 1998 shows that spirometry revealed forced 
final capacity was 100 percent with FEV1 of 76 percent.  The 
level improved to 88 percent following bronchodilator.  The 
impression was moderate obstructive lung disease with 
improvement following bronchodilator.  The veteran was 
prescribed several medications.  An entry dated July 30, 
1998, notes that the veteran continued to cough up yellow 
material.  A chest X-ray revealed an infiltrate in the left 
lower lung.  The impression was pneumonitis of the left lower 
lobe.  An entry dated August 13, 1998, shows a diagnosis of 
pneumonia.  Another entry dated August 23, 1998, shows a 
diagnosis of bronchitis.  An entry dated February 2, 1999, 
shows a diagnosis of chronic bronchitis.  In addition, this 
treatment record notes that the veteran had rectal bleeding 
from radiation proctitis.

The veteran testified at a hearing in February 1999 before a 
Hearing Officer at the RO.  He stated that he currently was 
taking medication for bronchitis.  He testified that he had 
bronchitis five to eight times a year and that he coughed up 
yellow phlegm constantly.  The veteran indicated that his 
current skin disease was all over his arms.  He stated that 
he had recently had surgeries for skin disease.  The veteran 
also testified that he currently had pain from the pilonidal 
cyst.  In addition, he wore Kotex pads for the drainage.  He 
also inserted a suppository twice a day.  According to the 
veteran, the pilonidal cyst had been operated on two times 
and once for a fistula.

A report of chest radiographs in March 1999 show that, 
compared to early February radiograph, there had been slight 
decrease in mild pulmonary vascular congestion in the upper 
lobe suggesting interval reduction in pulmonary venous 
pressure.  Otherwise, the chest was unchanged revealing signs 
of obstructive airway disease as well as mild cardiomegaly, 
aortic atherosclerosis and senescent changes in the thoracic 
spine.

A March 1999 report from Lucius Blanchard, M. D., notes that 
the veteran was referred for consultation on his skin.  The 
veteran reported that he had had multiple skin cancers 
removed.  Some had been excised and some frozen.  He reported 
that he still got some new lesions on his chest, back and 
trunk and that Dr. Weiss froze them off on a regular basis.  
He denied any current skin rash and he had no lesions which 
were itching, burning or widespread.  The examination 
revealed many areas of sun damaged skin involving all the 
exposed areas including the face, arms, chest and trunk.  
There were multiple white scars on various parts of his body.  
There were some fairly recent red marks on his shoulders 
which appeared to be surgery sites which were in the healing 
stage.  He had generalized photoaging involving the exposed 
areas with thinning of the skin and mottled pigment.  The 
physician noted that he did not see any evidence of cancers 
on the veteran's skin or any diseases which were active.  
There was no evidence of any rash or dermatitis at the 
examination.  The impression was photoaging, actinic 
keratosis, and basal cell carcinomas.  The physician further 
noted that the veteran had had actinic keratoses and basal 
cell carcinomas which had been removed, and he had some 
slight residual scarring in some of those areas, although 
none of the scars were particularly obtrusive or a problem.  
In addition, the physician noted that the veteran would 
continue to get some actinic keratoses and skin cancers in 
the future, secondary to the sun exposure he had received in 
the past.

At a VA examination in March 1999, the veteran reported that 
he continued to have a discharge from his pilonidal cyst.  He 
used pads approximately three times a day.  He also took 
mesalamine suppositories twice a day to control the bleeding 
he had from ulcerations in his rectum.  The examiner noted 
that the veteran had frequent fecal leakage for which he wore 
a pad.  There was increased laxity of the anal opening.  The 
sphincter was lax.  There was no reflex noted.  The veteran 
had mild anemia noted on his blood test.  He had no fissures 
at the time of the examination.  He did have ulcerations in 
the lower rectal area into the upper anal canal.  The 
diagnosis was pilonidal cystectomy times two, residual scar 
which extends into the posterior anal opening.

A VA fee-basis respiratory examination report dated in April 
1999 notes that the veteran's chief complaint was bronchitis.  
It was noted that he smoked one and a half packs of 
cigarettes per day for about 25 years and had quit smoking 40 
years earlier.  He had a history of a chronic cough.  He 
coughed every day, bringing up sputum.  There was no history 
of hemoptysis.  The veteran reported that he got short of 
breath on exertion.  He had no problem walking up to one 
block at a slow pace on level ground but he could not run at 
all and could not lift or carry heavy objects.  He denied any 
history of chest pain, fevers, chills, anorexia or weight 
loss.  Examination of his chest revealed rare rhonchi heard 
on auscultation and rales heard secondary to retained 
secretions.  Pulmonary function testing revealed FVC 82 
percent of predicted, FEV-1 108 percent of predicted, and 
FEV-1 to FVC ratio of 82.  It was noted that this was 
consistent with a normal spirometry without evidence of 
obstructive or restrictive ventilatory impairment.  The 
pertinent diagnosis was chronic bronchitis.

In the Hearing Officer's decision, dated in May 1999, a 30 
percent rating was awarded for pilonidal cyst, effective from 
April 22, 1997, a 10 percent rating was awarded for chronic 
bronchitis, effective from April 22, 1997, and the 
noncompensable rating for generalized dermatitis was 
continued.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See, Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to the claims.  Further, a claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  "The regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  While the evaluation of a service-
connected disability requires a review of the veteran's 
medical history with regard to that disorder, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1999).

A.  Entitlement to Increased Rating for Skin Disorder

Generalized dermatitis is a disability that is not listed on 
VA's Rating Schedule.  38 C.F.R. Part 4.  When an unlisted 
condition is encountered, it is permissible to rate it under 
a closely related disease or injury.  38 C.F.R. § 4.20 
(1999).  With a disease, if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (1999).

Accordingly, it is permissible to rate the veteran's 
generalized dermatitis under a closely related disease or 
injury in which not only the functions affected but also the 
anatomical localization and symptomatology are closely 
analogous.  The body system involved in the disability at 
issue is the skin, which is addressed in 38 C.F.R. § 4.118.  
Diagnostic Code 7806 provides rating criteria to be used when 
assessing the level of disability attributable to eczema.  A 
50 percent rating is appropriate with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  A 30 
percent rating is warranted with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 10 
percent rating is warranted when the symptoms approximate 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A noncompensable rating is 
warranted when there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.

The Board notes that the evidence shows that the veteran has 
been diagnosed with and treated for squamous cell carcinoma.  
The disorder involving malignant, new growths of the skin is 
listed under Diagnostic Code 7818 and is to be rated as for 
eczema.

The evidence does not show that the veteran has exfoliation, 
exudation or itching of the skin.  However, he does have a 
skin disease which has required constant treatment with 
excision or freezing of the areas affected.  Such areas have 
been fairly extensive.  Moreover, he does have skin cancers 
involving exposed surfaces, including his face, neck, arms, 
and forearms.  According to Dr. Blanchard, the veteran will 
continue to get actinic keratoses and skin cancers in the 
future.  For these reasons, the Board finds that a 10 percent 
rating is warranted for the veteran's service-connected skin 
disability.



B.  Entitlement to an Increased Rating for Chronic Bronchitis

Under the current version of the regulations, in effect since 
September 1996, chronic bronchitis is rated under Diagnostic 
Code 6600.  When FEV-1 is less than 40 percent of predicted 
value, or the ratio of FEV in one second to FVC (FEV-1/FVC) 
is less than 40 percent, or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
is less than 40 percent predicted, or maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or cor pulmonale (right 
heart failure), or right ventricular hypertrophy or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure or if the veteran 
requires outpatient oxygen therapy, the disability is rated 
100 percent disabling.  A 60 percent rating is warranted when 
the veteran exhibits symptoms comparable with FEV-1 of 40 to 
55 percent predicted or FEV-1/FVC of 40 to 55 percent, or 
DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  The Rating Schedule provides a 30 percent rating 
with symptoms comparable to FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 
to 65 percent predicted.  Finally, a 10 percent rating is 
warranted when the veteran experiences symptoms such as FEV-1 
of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 
percent, or DLCO (SB) 66 to 80 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1999).

The evidence shows that in July 1998, according to records 
from Dr. Carmena, spirometry showed FEV-1 of 76 percent.  
This supports a 10 percent evaluation and no higher for the 
veteran's service-connected bronchitis.  The spirometry 
readings found at the VA examinations in June 1997 and April 
1999, as noted above, do not warrant a rating in excess of 10 
percent for chronic bronchitis.  Accordingly, the veteran's 
claim for an increased rating for chronic bronchitis must be 
denied.


C.  Entitlement to an Increased Rating for Pilonidal Cyst

Under Diagnostic Code 7332, a 10 percent evaluation is 
warranted where there is constant slight or moderate leakage.  
A 30 percent rating is provided where there are occasional 
involuntary bowel movements, necessitating wearing of a pad.  
A 60 percent rating is provided where there is excessive 
leakage and fairly frequent involuntary bowel movements.  A 
100 percent rating is provided where there is complete loss 
of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 
7332.

The currently assigned 30 percent rating contemplates 
occasional involuntary bowel movements, necessitating the 
wearing of a pad.  The March 1999 VA examination report shows 
that the veteran had increased laxity of the anal opening and 
the sphincter was lax with no reflex noted.  However, the 
examination did not show complete loss of sphincter control 
and the veteran has not alleged such impairment.  
Accordingly, a 100 percent rating is not warranted for the 
pilonidal cyst disability.  

At the hearing in February 1999, the veteran testified that 
he wore Kotex whenever he went out for the drainage.  The 
veteran's testimony indicates that he did not use pads all 
the time.  At the March 1999 VA examination, the veteran 
reported that he continued to have a discharge from the 
pilonidal cyst and used approximately three pads a day.  He 
also reported that he was taking suppositories twice a day to 
control the bleeding he had from ulcerations in the rectum.  
The examination report notes that the veteran had frequent 
fecal leakage for which he wore a pad.  It was noted that 
there was evidence of bleeding on the pads which the veteran 
wore daily.  

The evidence shows that the veteran has both bleeding from 
ulcerations in the rectum and discharge from the pilonidal 
cyst disability, necessitating wearing pads on a daily basis.  
However, the treatment records from Dr. Carmena indicate that 
the rectal bleeding was from radiation proctitis and not from 
a pilonidal cyst.  The evidence, in regard to the pilonidal 
cyst, shows that the veteran does not have excessive fecal 
leakage.  Accordingly, a 60 percent rating for the pilonidal 
cyst disability is not warranted.


ORDER

An evaluation of 10 percent for the service-connected skin 
disability is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.

A rating in excess of 10 percent for chronic bronchitis is 
denied.

A rating in excess of 30 percent for pilonidal cyst is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

